Citation Nr: 1520562	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-06 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama
 
 
THE ISSUES
 
1.  Entitlement to service connection for a skin disorder, to include pseudofolliculitis barbae and tinea versicolor.
 
2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to service connection for a right knee disorder.
 
4.  Entitlement to service connection for a left knee disorder.  
 
 
REPRESENTATION
 
Appellant represented by:  Alabama Department of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1987 to May 1995.
 
This case comes to the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  
 
In January 2015, the Veteran testified at a video conference hearing at the RO before the undersigned.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
The issues of entitlement to service connection for hypertension and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The evidence is at least evenly balanced as to whether pseudofolliculitis barbae is causally related to military service.
 
2.  The Veteran had tinea versicolor at entry to active duty.
 
3.  Tinea versicolor was aggravated during active duty.
 
 
CONCLUSIONS OF LAW
 
1.  Resolving reasonable doubt in favor of the Veteran, pseudofolliculitis barbae was incurred during active duty service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2014).  
 
2.  Resolving reasonable doubt in favor of the Veteran, tinea versicolor was aggravated due to active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.306 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is allowing the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 C.F.R. § 3.159.  
 
Relevant Laws and Regulations
 
The Veteran contends that pseudofolliculitis barbae began during active duty service, that active duty service aggravated preexisting tinea versicolor, and that both disorders persist to the present.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
 
Regulations provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
VA presumes a veteran to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  Where a pre-existing disability increases in severity during service, clear and unmistakable evidence is necessary to rebut the presumption of aggravation during service.  38 C.F.R. § 3.306.  VA has the burden of rebutting the presumption of aggravation.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).
 
The Veteran's service treatment records reveal repeated treatment for pseudofolliculitis barbae.  The Veteran was afforded a VA examination in June 2011.  The June 2011 examiner diagnosed the Veteran with chronic pseudofolliculitis barbae and opined that it was at least as likely as not that the disorder was causally related to the same disorder during the appellant's active duty service.  The June 2011 VA examination is the only medical nexus opinion of record with regard to this disorder.
 
Because the Veteran's October 1986 enlistment examination notes tinea versicolor, the presumption of soundness does not apply as to that disability.  The Veteran's service treatment records note repeated treatment for tinea versicolor.  A July 1990 service treatment record notes that the Veteran's tinea versicolor was recurring extensively and specifically notes that it was worsening despite treatment.  The Veteran was afforded a VA examination in June 2011.  The June 2011 examiner diagnosed the Veteran with tinea versicolor and opined that it was at least as likely as not that the current disorder was causally related to the same disorder during the appellant's active duty service.  
 
The Veteran was afforded an additional VA examination in September 2011.  The September 2011 examiner noted that tinea versicolor predated the Veteran's active duty service and opined that there was clear and unmistakable evidence that it did not worsen during service.  Because the September 2011 examiner based this opinion on the erroneous belief that the Veteran's service treatment records with regard to tinea versicolor did not show worsening during service, the Board accords this examination opinion no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an expert opinion is adequate only if it is based on a correct factual premise).
 
As such, the medical evidence regarding the relationship between pseudofolliculitis barbae and service is at least in equipoise, there is no clear and unmistakable evidence that tinea versicolor did not worsen beyond the natural progression during service.  Hence, entitlement to service connection for both disorders is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").
 
 
ORDER
 
Entitlement to service connection for pseudofolliculitis barbae is granted.
 
Entitlement to service connection for tinea versicolor is granted.
 
 

REMAND
 
The Veteran contends that he has hypertension that had its onset during his active duty service.  The RO declined to afford the Veteran a VA examination for hypertension because the Veteran's service treatment records contain no diagnosis of hypertension.  Although this is correct, the Veteran's service treatment records contain numerous high blood pressure readings.  For that reason, a VA examination is necessary to determine whether the Veteran currently has hypertension and, if so, whether it is causally related to his active duty service.
 
The Veteran also contends that he has bilateral knee disorders that had their onset during his active duty service.  The appellant was afforded a VA examination pertinent to these issues in September 2011.  The September 2011 examiner opined that it was less likely than not that the Veteran's current bilateral knee disorders were causally related to any event or illness during his active duty service.  The examiner based this opinion on a lack of "objective evidence of abnormal examination of either knee" in the Veteran's service treatment records.  Although the Veteran's service treatment records contain no mention of treatment for any knee disorder, the appellant reported a stiff knee during his April 1995 separation examination.  It is not clear which to which knee the Veteran was referring.  Because the September 2011 examiner did not address this lay statement, a statement he is competent to make, an addendum opinion is necessary.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any diagnosed hypertension.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  
 
If hypertension is diagnosed the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is etiologically related to the Veteran's active duty service in any way.  
 
The examiner must discuss the service treatment records and the Veteran's lay statements regarding the symptoms of and functional impairment caused by any hypertension.  
 
The examiner must set forth all examination findings with a complete rationale for any opinion offered.  If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of hypertension is unknowable.  
 
2.  The AOJ should obtain an additional medical opinion addressing the etiology of any diagnosed knee disorder from a qualified examiner.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed knee disorder had its onset during or is otherwise related to his active duty service.  The examiner must specifically address the Veteran's lay report of knee stiffness during his April 1995 separation examination. 

The examiner is advised that the Veteran is competent to report in-service knee injuries, as well as the symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he must provide a reason for doing so, other than the absence of reference to knee complaints in the treatment notes.
3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  
 
4.  Ensure that the medical examination reports comply with this remand.  The AOJ must ensure that the examiners have documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


